Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Bok (KR20150040487A attached NPL, English Machine translation).
Regarding claim 1, Bok disclose a grinder (abstract) comprising: 
a connecting part (figs.3-4: (300)) configured to be attached to a rotating shaft (figs.1 and 2: (107)) to which a handle (fig.1: (100)) of a hand mill configured to grind food by hand is mounted (page 1 last 7 lines-page 2 line 5; page 2 lines 34-36)); and 
a motor (figs.3-4: (308)) configured to rotate the connecting part and abut on the connecting part (page 2 lines 48-49).  
Regarding claim 2, Bok disclose an actuator button configured to detect an operation, wherein: when detection of the operation starts, the motor rotates the connecting part; and when the detection of the operation stops, the motor stops rotating the connecting part (page 1 paragraph 0001; page 2 lines 48-49: electric power and control device; automatic electrical motor (308) for driving the grinder, inherent having a button or mechanism for power on and power off the motor).  

Regarding claims 3-4, Bok disclose an attachment securely attached to the grinder and the hand mill, wherein the attachment includes at least one of: 
a first attachment securely attached to the grinder and the hand mill when the hand mill has a first shape; and  
a second attachment securely attached to the grinder and the hand mill when the hand mill has a second shape (page 2 lines 51-55; figs.2-3: the adjustable device (315) has a spring, the device (315) is open to the outside and restore the force by the spring in order to fix the adjustable device (315) to the manual grinder and to various grinders).  

Regarding claims 5-8, Bok disclose a change attachment (fig.2: the adjustable leg (300)) configured to be attached to the rotating shaft (figs.1-2: the element (101) of the shaft (107)) and the connecting part (fig.2: (303)), 
wherein the change attachment includes at least one of: 
a size change attachment used when the rotating shaft and the connecting part are different in size from one another; and 


Regarding claim 9, Bok disclose grinding device (abstract), comprising: 
a hand mill with a rotating shaft (figs.1 and 2: (107)), to which a handle (fig.1: (100)) for grinding food by hand can be mounted; and 
a grinder including a connecting part (figs.3-4: (300)) configured to be attached to the rotating shaft (page 1 last 7 lines-page 2 line 5; page 2 lines 34-36)), and 
a motor (figs.3-4: (308)) configured to rotate the connecting part and abut on the connecting part(figs.3-4: (308)), 
wherein the connecting part of the grinder is attached to said rotating shaft instead of said handle (abstract, paragraph 0001 and claim 1).  

Regarding claim 10, Bok disclose an actuator button configured to detect an operation, the motor is configured to rotate the connecting part when detection of the operation starts, and the motor is configured to stop rotating the connecting part when the detection of the operation stops (page 1 paragraph 0001; page 2 lines 48-49: electric power and control device; automatic electrical motor (308) for driving the grinder, inherent having a button for power on and power off the motor).  
Regarding claims 11-12, Bok disclose an attachment securely attached to the grinder and the hand mill, and the attachment includes at least one of: 

a second attachment securely attached to the grinder and the hand mill when the hand mill has a second shape (page 2 lines 51-55: the adjustable device (315) has a spring, the device (315) is open to the outside and restore the force by the spring in order to fix the adjustable device (315) to the manual grinder and to various grinders).  
Regarding claims 13, Bok disclose a change attachment (fig.2: the adjustable leg (300)) configured to be attached to the rotating shaft (figs.1-2: the element (101) of the shaft (107)) and the connecting part (fig.2: (303)), wherein the change attachment includes at least one of:  
a size change attachment used when the rotating shaft and the connecting part are different in size from one another; and 
a shape change attachment used when the rotating shaft and the connecting part are different in shape from one another (page 2 lines 34-41: the adjustable device (300) has a spring and curved end legs (301) so as to allow the adjustable device (30) to be connected to various sizes and shape of nuts (102) of the shaft (107)).  

Regarding claims 14, Bok disclose a change attachment (fig.2: the adjustable leg (300)) configured to be attached to the rotating shaft (figs.1-2: the element (101) of the shaft (107)) and the connecting part (fig.2: (303)), 
wherein the grinder includes an actuator button configured to detect an operation, the motor is configured to rotate the connecting part when detection of the operation starts, the motor is configured to stop rotating the connecting part when the 
the change attachment includes at least one of: a size change attachment used when the rotating shaft and the connecting part are different in size from one another; and a shape change attachment used when the rotating shaft and the connecting part are different in shape from one another (page 2 lines 34-41: the adjustable device (300) has a spring and curved end legs (301) so as to allow the adjustable device (30) to be connected to various sizes and shape of nuts (102) of the shaft (107)).

Regarding claim 15, Bok disclose a change attachment (fig.2: the adjustable leg (300)) configured to be attached to the rotating shaft (figs.1-2: the element (101) of the shaft (107)) and the connecting part (fig.2: (303));
and an attachment securely attached to the grinder and the hand mill (page 2 lines 51-55: the adjustable device (315) has a spring, the device (315) is open to the outside and restore the force by the spring in order to fix the adjustable device (315) to the manual grinder and to various grinders), 
wherein the change attachment includes at least one of: 
a size change attachment used when the rotating shaft and the connecting part are different in size from one another; and a shape change attachment used when the rotating shaft and the connecting part are different in shape from one another (page 2 lines 34-41: the adjustable device (300) has a spring and curved end legs (301) so as to 
and the attachment includes at least one of: 
a first attachment securely attached to the grinder and the hand mill when the hand mill has a first shape; and 
a second attachment securely attached to the grinder and the hand mill when the hand mill has a second shape (page 2 lines 51-55: the adjustable device (315) has a spring, the device (315) is open to the outside and restore the force by the spring in order to fix the adjustable device (315) to the manual grinder and to various grinders).  

Regarding claim 16, Bok disclose a change attachment (fig.2: the adjustable leg (300)) configured to be attached to the rotating shaft (figs.1-2: the element (101) of the shaft (107)) and the connecting part (fig.2: (303));
and an attachment securely attached to the grinder and the hand mill page 2 lines 51-55: the adjustable device (315) has a spring, the device (315) is open to the outside and restore the force by the spring in order to fix the adjustable device (315) to the manual grinder and to various grinders), 
wherein the grinder includes an actuator button configured to detect an operation, the motor is configured to rotate the connecting part when detection of the operation starts, the motor is configured to stop rotating the connecting part when the detection of the operation stops (page 1 paragraph 0001; page 2 lines 48-49: electric power and control device; automatic electrical motor (308) for driving the grinder, inherent having a button for power on and power off the motor), 

and a shape change attachment used when the rotating shaft and the connecting part are different in shape from one another (page 2 lines 34-41: the adjustable device (300) has a spring and curved end legs (301) so as to allow the adjustable device (30) to be connected to various sizes and shape of nuts (102) of the shaft (107)), and 
the attachment includes at least one of: 
a first attachment securely attached to the grinder and the hand mill when the hand mill has a first shape; and a second attachment securely attached to the grinder and the hand mill when the hand mill has a second shape (page 2 lines 51-55; figs.2-3: the adjustable device (315) has a spring, the device (315) is open to the outside and restore the force by the spring in order to fix the adjustable device (315) to the manual grinder and to various grinders).

Claim 1 is rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Magliari (US5872413A).
Regarding claim 1, Magliari disclose a grinder (abstract) comprising: 
a connecting part (fig.3: (38)) configured to be attached to a rotating shaft (fig.3: (30)) to which a handle of a hand mill configured to grind food by hand is mounted (col.1 last 9 lines-col.4 line 5); and 
a motor (fig.3: (32)) configured to rotate the connecting part and abut on the connecting part. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        

/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725